DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status: amended claims: 1, 12, 17-18; cancelled claims: 2-3; the rest remains the same.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new primary and secondary are used in the present rejection.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4 recites “a storage unit”, the word “unit” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveal that the corresponding structure is a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)TM), a flash memory device, a memory card, as described in para. [0095]. Therefore, the limitation is interpreted as requiring a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)TM), a flash memory device, a memory card or it’s equivalent.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-9, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maack (CN 101506904 A; pub. Aug. 12, 2009) in view of Suzuki (JP 2009268801 A; pub. Nov. 19, 2009).
Regarding claim 1, Maack discloses: a radiographing apparatus to which a grid configured to reduce scattered rays based on radiation is attachable and configured to capture a radiation image, the radiographing apparatus (para. [0031]) comprising: at least one memory storing instructions (para. [0036]); and at least one processor (para. [0036]) that, when executing the instructions, cause the radio graphing apparatus to: store a first target dose index in a case where a radiation image is captured while the grid is attached to the radiographing apparatus and a second target dose index in a case where a radiation image is captured while the grid is not attached to the radiographing apparatus for each of a plurality of image regions (para. [0036], [0048], [0050]); input information about an imaging region of a subject (para. [0037]); automatically select a target dose index for radiographing from a storage unit based on the input information about the imaging region of the subject and whether the grid is attached or not acquire a dose index from image data based on radiation transmitted through a subject (para. [0031], [0036]-[0037]); wherein the imaging mode is an attachment state of a grid configured to shield scattered rays of the radiation, wherein, in a case where the grid is attached to the radiographing apparatus (para. [0031], [0036]-[0037]) and wherein, in a case where the grid is not attached to the radiographing apparatus, the second target dose index is selected (para. [0031], [0036]-[0037]), wherein the first target dose index and the second target dose index are different values set in a same index standardized (para. [0031]). Maack
In a similar field of endeavor, Suzuki discloses: calculate a deviation index of the dose index with respect to the target dose index; and display, on a display, the deviation index of the dose index with respect to the target dose index; the first target dose index is selected, and the first target dose index and the deviation index of the dose index with respect to the first target dose index are displayed on the display, and the second target dose index and the deviation index of the dose index with respect to the second target dose index are displayed on the display (para. [0007]-[0008]) motivated by the benefits for evaluating image quality (Suzuki para. [0004]).
In light of the benefits for evaluating image quality as taught by Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the display of Suzuki to display the first, second dose indexes of Maack and their respective deviations.
Regarding claim 4, Maack discloses: a storage unit configured to store a plurality of target dose indices, wherein one target dose index is selected from the plurality of target dose indices based on the imaging mode (para. [0031], [0060]).
Regarding claim 5, Maack discloses: the storage unit distinguishes and stores the first target dose index assuming a case where the grid is attached to the radiographing apparatus and the second target dose index assuming a case where the grid is not attached to the radiographing apparatus (para. [0031], [0036]-[0037]).
Regarding claim 8, Maack discloses: the at least one processor further causes the radiographing apparatus to analyze the image data and judge an attachment state of the grid (para. [0018]).
Regarding claim 9, Maack discloses: the target dose index is selected based on the type of the grid (para. [0025]).
Regarding claim 12, a radiographing apparatus to which a grid configured to reduce scattered rays based on radiation is attachable and configured to capture a radiation, the radiographing apparatus comprising: at least one memory storing instructions; and at least one processor that, when executing the instructions, causes the radiographing apparatus to: store a first target dose index in a case where a radiation image is captured while the grid is attached to the radiographing apparatus and a second target (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 15, Maack discloses: a radiation generating apparatus configured to generate radiation (para. [00002]).
Regarding claim 16, Maack discloses: a radiation generating apparatus configured to generate radiation (para. [00002]).
Regarding claim 17, a dose index management method comprising: storing a first target dose index in a case where a radiation image is captured while a grid is attached to a radiographing apparatus configured to capture the radiation image and a second target dose index in a case where the radiation image is captured while the grid is not attached to the radiographing apparatus; inputting information about an imaging region of a subject; automatically selecting a target dose index for radiographing from a storage unit based on the input information about the imaging region of the subject an whether the grid is attached or not acquiring a dose index from image data based on radiation transmitted through a subject; (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 18, storing a first target dose index in a case where a radiation image is captured while a grid is attached to a radiographing apparatus configured to capture the radiation image and a second target dose index in a case where the radiation image is captured while the grid is not attached to the radiographing apparatus; inputting information about an imaging region of a subject; automatically selecting a target dose index for radiographing from a storage unit based on the input information about the imaging region of the subject an whether the grid is attached or not acquiring a dose index from image data based on radiation transmitted through a subject; and displaying, on a display, information regarding the imaging mode, the target dose index and the dose index, wherein the imaging mode is an attachment state of a grid configured to shield scattered rays of the radiation, wherein, in a case where the grid is attached, the first target dose index is selected, and the first target dose index and the deviation index of the dose index with respect to the first target dose index, are displayed on the display, and wherein, in a case where the grid is not attached, the second target dose index is selected and the second target dose index and the deviation index of the dose index with respect to the second target dose index, are displayed on the display, and wherein the first target dose index and the second target dose index are different values set in a same index standardized (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claims 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maack (CN 101506904 A; pub. Aug. 12, 2009) in view of Suzuki (JP 2009268801 A; pub. Nov. 19, 2009) and further in view of Tachikawa (US 2016/0095567 A1; pub. Apr. 7, 2016)
Regarding claim 6, the combined references are silent about: the at least one processor further causes the radiographing apparatus to judge whether the deviation index of the dose index is within a preset allowable range or not.
In a similar field of endeavor, Tchikawa discloses: the at least one processor further causes the radiographing apparatus to judge whether the deviation index of the dose index is within a preset allowable range or not (para. [0024]) motivated by the benefits for preventing patient overdose.
In light of the benefits for preventing patient overdose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Maack and Suzuki with the teachings of Tachikawa.
Regarding claim 7, Tchikawa discloses: the at least one processor further causes the radiographing apparatus to generate warning information in a case where the judging unit judges that the deviation index of the dose index is not within the allowable range (para. [0048]) motivated by the benefits for preventing patient overdose.
Regarding claim 13, the combined references are silent about: the at least one processor further causes the radiographing apparatus to operate as a judging unit configured to judge whether the dose index is within a preset allowable range or not.
In a similar field of endeavor, Tchikawa discloses: the at least one processor further causes the radiographing apparatus to operate as a judging unit configured to judge whether the dose index is within a preset allowable range or not (para. [0024]) motivated by the benefits for preventing patient overdose.
In light of the benefits for preventing patient overdose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Maack and Suzuki with the teachings of Tachikawa
Regarding claim 14, Tchikawa discloses: the at least one processor further causes the radiographing apparatus to operate as n information generating unit configured to generate warning information in a case where the judging unit judges that the dose index is not within the allowable range (para. [0048]) motivated by the benefits for preventing patient overdose.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maack (CN 101506904 A; pub. Aug. 12, 2009) in view of Suzuki (JP 2009268801 A; pub. Nov. 19, 2009) and further in view of Linders et al. (US 6,292,534 B1; pub. Sep. 18, 2001).
Regarding claim 10, the combined references are silent about: the target dose index is selected based on an image process performed on the image data in an image processing unit.
In a similar field of endeavor, Linders et al. disclose: the target dose index is selected based on an image process performed on the image data in an image processing unit (col.3 L57-59) motivated by the benefits for imaging at much lower dose (Linders et al. col.1 L58-60).
In light of the benefits for imaging at much lower dose as taught by Linders et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Maack and Suzuki with the teachings of Linders et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maack (CN 101506904 A; pub. Aug. 12, 2009) in view of Suzuki (JP 2009268801 A; pub. Nov. 19, 2009) and further in view of Kuroki et al. (US 2015/0036803 A1; pub. Feb. 5, 2015).
Regarding claim 11, the combined references are silent about: information regarding the imaging mode is displayed on the display together with the deviation index of the dose index with respect to the target dose index.
In a similar field of endeavor, Kuroki et al. disclose: information regarding the imaging mode is displayed on the display together with the deviation index of the dose index with respect to the target dose (fig.8, para. [0097]) motived by the benefits for improved operator notification (Kuroki et al. para. [0097]).
In light of the benefits for improved operator notification as taught by Kuroki et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Maack and Suzuki using the teachings of Kuroki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884